 BRUSCO TUG 
& BARGE
, INC
.  257 Brusco Tug & Barge, Inc
. and
 International Organ
i-zation 
of Masters, Mates, & Pilots ILA, AFL
ŒCIO. 
 Cases
 19ŒCAŒ096559 and 
19ŒRCŒ013872
 March
 18, 2015
 DECISION, ORDER REAF
FIRMING 
CERTIFICATION OF REP
RESENTATIVE, AND 
NOTICE TO SHOW CAUSE
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
  AND
 JOHNSON
 On May 20, 2013, the National Labor Relations Board 
issued a Decision and Order in this proceeding, which is 
reported at 
359 NLRB 1099
.  Thereafter, the Respondent 
filed a petition for review in the United States Court of 
Appeals for the District of Columbia Circuit.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 

to the Board
 had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 

Court issued its decision in 
NLRB v. Noel Canning, 
134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the B
oard 
issued an order setting aside the Decision and Order, and 

retained this case on its docket for further action as a
p-propriate.
 The National Labor Relations Board has consolidated 
the underlying representation proceeding with this unfair 
labor practice 
proceeding and delegated its authority in 
both proceedings to a three
-member panel.  
 This is a refusal
-to-bargain case in which the R
e-spondent is contesting the Union
™s certification as ba
r-gaining representative in the underlying representation 
proceeding
.  The Board
™s May 20, 2013 decision states 
that the Respondent is precluded from litigating any re
p-resentation issues because, in relevant part, they were or 

could have been litigated in the prior representation pr
o-ceeding.  The prior proceeding, however,
 also occurred at 
a time when the composition of the Board included two 

persons whose appointments to the Board had been cha
l-lenged as constitutionally infirm, and we do not give it 

preclusive effect.  Accordingly, we consider below the 
representation issu
es that the Respondent has raised in 
this proceeding.
 The Respondent admits its refusal to bargain, but co
n-tests the validity of the certification on the basis of its 
contention, raised and rejected in the underlying repr
e-sentation proceeding, that the mat
es in the unit are supe
r-visors under Section 2(11) of the Act and that the ba
r-gaining unit is therefore inappropriate.  The Respondent 

also argues that the complaint was not validly issued 
because the Acting General Counsel was not a proper 
recess appointe
e.1   In addition, in its response to the previously issued N
o-tice to Show Cause, the Respondent contends that it 
changed the 
duties
 of its mates in about 2010, after the 
Board granted the Employer
™s request for review of the 
Regional Director
™s second sup
plemental decision but 
before the Board
™s original Decision on Review issued.  
The Respondent asserts that these 
changes
 could not 
have been litigated in the prior representation proceeding 
because they occurred after 2006, which was the last 
opportunity a
fforded by the Regional Director to submit 
evidence, and that it should now be permitted to present 

these facts at a hearing.  We find no merit in this arg
u-ment.  
 The Respondent
™s attempt to raise asserted 
changes
 in 
the mates
™ duties in this proceeding i
s untimely.  As ind
i-cated, the asserted 
changes
 occurred in 2010, when the 
Respondent
™s Request for Review was pending before 
the Board.  Although the Respondent could have filed a 

motion to reopen the record at that time under Section 
102.65 of the Board
™s Rules and Regulations, it failed to 
do so until 2013, in response to the Board
™s February 13, 
2013 Notice to 
Show 
Cause.  The Respondent having 
failed to act 
ﬁpromptly on discovery of the evidence 
sought to be adduced,
ﬂ Sec
tion
 102.65(e)(2), and having 
failed to provide good cause for that failure, we reject the 
proffer.
2  With regard to the Respondent
™s argument that the ce
r-tified bargaining unit is not appropriate because the m
a-tes in the unit are statutory supervisors, in view of the 
decision of the Su
preme Court in 
NLRB v. Noel Canning
, supra, we have considered de novo the Regional Dire
c-tor
™s Second Supplemental Decision on Remand and the 
entire record in light of the request for review, the opp
o-sition to the request for review, and the briefs on revi
ew.  
We have also considered the Board
™s original Decision 
on Review and Order, and we agree with the rationale the 
majority sets forth.  Thus, we agree with the Regional 
Director
™s finding that the Respondent failed to meet its 
1 For the reasons stated in 
Benjamin H. Realty Corp., 
361
 NLRB 
918
 (2014), we reject this argument.  In any event, the Acting General 
Counsel was not a recess appointee.
 2 New Vista Nursing & Rehabilitation, LLC, 
357 NLRB 
714, 715
 (2011).  Cf. 
East Michigan Care Corp.
, 246 NLRB 458, 459 (1979), 
enfd. 655 F.2d 721 (6th Ci
r. 1981) (refusing to consider precertification 
changes to nurses™ duties that allegedly made them supervisors where 
the employer did not seek to introduce evidence of those changes in the 
representation proceeding by a motion to reopen the record or othe
r-wise); 
TEG/LVI Environmental Services
, 328 NLRB 483, 483 fn. 3 
(1999) (observing that employer had failed to explain why asserted 
change affecting unit was first brought to the Board™s attention in the 
employer™s response to the notice to show cause).
 362 NLRB No. 28
                                                   258 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 burden of establishing that
 the tugboat mates are statut
o-ry supervisors based on the statutory criteria of assig
n-ment and responsible direction.  Accordingly, we affirm 
the Regional Director
™s Second Supplemental Decision 
to the extent and for the reasons stated in the Board
™s origi
nal Decision on Review and Order reported at 
359 
NLRB 486
, which we incorporate herein by reference.
3 ORDER REAFFIRMING CE
RTIFICATION OF 
REPRESENTATIVE
 Having rejected the Respondent
™s challenge to the 
composition of the bargaining unit, we reaffirm the Ce
r-tification of Representative that issued on September 22, 
2000, in Case 19
ŒRCŒ013872 (copy attached hereto as 
an 
Appendix), which certified the International Organiz
a-tion of Masters, Mates, & Pilots ILA, AFL
ŒCIO as the 
exclusive collective
-bargaining repr
esentative of the e
m-ployees in the following appropriate unit:
  All mates, deckhands, and engineer deckhands e
m-ployed by the Employer on vessels operated by [the 

Respondent] out of its Longview/Cathlamet, Washin
g-ton, home port; excluding all guards and 
supervisors as 
defined by the Act, including all captains and all other 
employees.
 NOTICE TO SHOW CAUSE
 As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification 
of representative in the U.S. Courts 
of Appeals.  Al
t-hough 
the 
Respondent
™s legal position may remain u
n-changed, it is possible that the Respondent has or intends 
to commence bargaining at this time.  It is also possible 
that other events may have occurred during the pendency 

of this litigati
on that the parties may wish to bring to our 
attention.  
 Having duly considered the matter,
 3 In
 finding the mates at issue here to be statutory supervisors, our 
dissenting colleague relies on some of the rationale set forth in the prior 
dissent of former Member Hayes.  For the reasons set forth by the 
majority in the Decision on Review and Order rep
orted at 
359 NLRB 
486
, we reject those arguments.  For example, relying on the requir
e-ment in maritime law that engineers are required to obey the mate, a 

licensed officer, our dissenting colleague disagrees with the majority™s 
finding in the vacated decis
ion that the Employer had not shown that 
the mates could require the engineer to come on shift to address a m
e-chanical issue.  As the majority in the vacated decision stated, however, 
the two statutory schemes serve separate purposes, and supervisory 
statu
s questions under the NLRA cannot be answered merely by the 
assertion of maritime law.  Having undertaken the required fact
-intensive review of the record presented to us, we find that the Emplo
y-er did not meet its burden of showing that the mates are supe
rvisors 
within the meaning of Sec. 2(11) of the Act.
 1. 
The General Counsel is granted leave to amend the 
complaint on or before
 March 30
, 2015,
 to conform with 
the current state of the evidence.
 2. 
The Respondent
™s answer to the amended complaint 
is due on or before 
April 13
, 2015
. NOTICE IS HEREBY GIVE
N that cause be shown, in wri
t-ing, on or before 
April 20
, 2015
 (with affidavit of service 
on the parties to this proceeding), as to why the Board 
should not grant the General Counsel
™s motion for su
m-mary judgment.  Any briefs or statements in support of 
the motion shall be filed by the same date.  
  MEMBER 
JOHNSON
, dissenting
.  The mates at issue in this case are licensed officers r
e-sponsible for the crew, the navigation, and the operation 
of the tugs at sea and on inland waterways for 12 of ev
e-ry 24 hours.  According to my colleagues, however, the 

mates do not superv
ise the crew they oversee (never 
mind that the crew is required by 
Federal law to obey 
them).  The unavoidable result of their decision is that, in 
the swiftly changing, unpredictable, and potentially ha
z-ardous marine environment, there is no supervision f
or a 
good half of each 30
-day sea voyage when the mates 
control the operation of the vessel and are vested with the 

authority of the 
captain.
  As former Member Hayes c
o-gently explained in the underlying representation dec
i-sion, the majority
™s view, adopted
 by my colleagues 
here, arrives at a result that cannot be reconciled with the 
evidence, the standard the Board clarified in 
Oakwood 
Healthcare, Inc
., 348 NLRB 686 (2006), or the cumul
a-tive weight of 
50 years of Board and court precedent 
establishing the s
upervisory status of pilots and mates on 
river
- and sea
-going vessels who have essentially the 
same authority as the mates here. 
 And contrary to the 
bare assertion in the vacated decision, 
Oakwood
 did not 
change the 
substance 
of our analysis such that it 
ﬁeclipsed
ﬂ that precedent. 
  I. THE MATES ARE SUPERV
ISORS UNDER SECTION 
2(11)
  OF THE ACT BECAUSE T
HEY ASSIGN AND DIREC
T  THE CREW USING INDEP
ENDENT JUDGMENT
 I agree with Member Hayes that the mates assign 
deckhands under Section 2(11) of the Act for the r
easons 
he stated.  They assign engineers to overtime when they 

summon the engineer back to work to investigate poss
i-ble mechanical problems and, at the mate
™s discretion, 
direct the engineer to make necessary repairs.  
If the mate 
has any concern about a 
mechanical issue, it is the mate
™s 
discretion to send the engineer back to work to invest
i-gate.  The mate can order the engineer to fix a problem 
on the spot or wait until his or her regular shift begins.  
In addition to affecting the engineer
™s hours and 
pay, the 
decision to assign the engineer to overtime has regulatory 
                                                  BRUSCO TUG 
& BARGE
, INC
.  259 ramifications for the employer due to 
Federal restrictions 
setting a cap of 12 hours per every 24 that an employee 
may work on a vessel.  
The mates exercise independent 
judgment  in determ
ining both whether an issue is ser
i-ous enough that it requires the engineer to work overtime 
to investigate a potential problem as well as whether the 
engineer must then repair the problem immediately or 
wait until his or her scheduled shift.   
 The majori
ty in the vacated decision found that the 
Employer had not shown that the mates could 
require
 that the engineer come off shift to address a mechanical 

issue. 
359 NLRB 486, 491
 (2012)
.  That is wrong as a 
matter of federal law, which requires the engineer t
o obey the mate, a licensed officer.  
Southern S.S. Co. v. 

NLRB
, 316 U.S. 31, 39 (1942) (
Federal law requires 
seamen to obey superior officers
.).  It is also clear from 
the record that the mates
™ directions are 
directions
, not 
hopeful suggestions that the 
engineers apply their skills 
to prevent a mechanical failure at sea (see Second Su
p-plemental Decision on Remand, finding that the mate 
ﬁcan wake the engineer
ﬂ. . . who 
ﬁthen diagnoses the 
problem
ﬂ).  The mate may well defer to the engineer, but 
that is the
 mate
™s decision.  And as the D.C. Circuit said 
in remanding, 
ﬁ[a]s we read the hearing officer
™s fin
d-ings, surely the crewmen on Brusco
™s tugs were not free 
to ignore mates
™ commands.
ﬂ  Brusco Tug & Barge Co. 
v. NLRB
, 247 F.3d 273, 277 (D.C. Cir. 2001).  
 The majority in the representation decision also parro
t-ed the Regional Director
™s erroneous suggestion that 
independent judgment in assigning work is limited to 

deciding which of multiple employees to assign to a job 
by comparing their abilities.  As said
 in 
Oakwood
, where 
a putative supervisor 
ﬁhas the 
discretion to determine 
when an emergency exists
ﬂ based on the individual
™s 
assessment of the particular circumstances, the decision 

involves the exercise of independent judgment.  
Oakwood
, 348 NLRB at 693
Œ694.  
Here, the decision to 
summon the engineer is analogous.  It requires balancing 
competing factors including the mate
™s judgment of the 
seriousness of the problem, the financial and regulatory 
ramifications of compelling the engineer back to work, 
and 
the possible ramifications of not doing so.
 Also as explained in the dissent, the mates responsibly 
direct the crew in hazardous procedures such as securing 

the barges, managing the towlines, docking, and in 

emergencies.  
When directing the crew in various
 at-sea 
procedures, the mates must account for exigencies of 

weather and multiple changing factors, requiring signif
i-cant independent judgment, as the Board and courts have 
amply found in similar cases.  See cases cited at 
359 NLRB 486, 598
.  Further, as f
ormer Member Hayes 
pointed out from the testimony, masters 
and mates
 are 
responsible for the vessel, and the captain is not respo
n-sible for what occurs when he is asleep.  Mates need not 
and do not wake them every time they must make a s
u-pervisory decision
.4  The maritime circumstances, r
e-quired obedience, and the Employer
Šand Coast 
Guard
Šimposed obligations of the mates as licensed 
officers and as masters during their shifts are sufficient to 
reasonably infer their accountability for what occurs on 
their w
atch.
5 Accordingly, the mates are supervisors within the 
meaning of Section 2(11) of the Act, and the complaint 
in 
Case 19
ŒCAŒ096559 should be dismissed.   
 II. THE EMPLOYER
™S REMAND REQUEST IS 
 NOT UNTIMELY
 In its February 2013 brief in response to the No
tice to 
Show Cause, the Employer contends that the represent
a-tion case should be remanded for a new hearing to take 
evidence of employee turnover and increased supervisory 
duties of the mates.  My colleagues find that the E
m-ployer
™s request is untimely bec
ause the changes were 
made in 2010 and the Employer waited until 2013 to 
raise the issue with the Board.  
I disagree.  First, the 
Board
™s original Decision on Review affirming the R
e-gional Director
™s determination that the mates were e
m-ployees under the 
Act is vacated and thus the represent
a-tion case was still pending at the time of the Employer
™s 
brief, as it has been until the issuance of today
™s decision.  
Second, the Employer raises the issue at what would re
a-
sonably appear to be an appropriate time t
o do so
Šin 
response to the show cause notice.  And third, as the 
D.C. Circuit has pointedly reminded us, 
nothing in the 
Board
™s rules require an employer 
ﬁto advise the Board 
of every changed circumstance in its business operation 
and workforce between
 the
 date of a judge
™s decision and 
the Board
™s final disposition of the case.
ﬂ  Cogburn 
Health Center v. NLRB
, 437 F.3d 1266, 1272 (D.C. Cir. 
2006).  
Although I need not reach the merits given my 
finding that the mates are supervisors, the Respondent
™s 
reques
t for a new hearing is not untimely.  
 Accordingly, I respectfully dissent.
  4 Contrary to the majority in the underlying decision, the simple 
presence of the off
-duty captain on the vessel does not circumscribe the 
mates™ supervisory authority during their watch.  
Alter Barge Li
nes, 
Inc
., 336 NLRB 1266, 1271 (2001). 
 5 Marquette Transportation
/Bluegrass Marine
, 346 NLRB 543, 550 
(2006) (pilot is answerable for any mishaps that occur with the tugboat 
and the tow 
by virtue of his license
) (emphasis added).   
                                                    260 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  